Title: To James Madison from Peder Pedersen, 4 January 1808
From: Pedersen, Peder
To: Madison, James



Monsieur,
à Philadelphie le 4. Janvier 1808.

J’ai eu l’honneur de reçevoir Votre lettre du 30 de Decembr. derr. et quoique probablement je ne serai pas dans le cas de pouvoir profiter de la permission-y-donnée pour expédier un ou deux batiments en lest, fretes exprèssement pour transmettre la Correspondence accoutumée, dont la voie ordinaire se trouve anéantie par la mesure dernièrement prise par le Congrès en mettant en embargo tous les vaisseaux marchands; j’ai néanmoins à Vous offrir Monsieur mes remerciments de l’attention que Vous avez bien voulû porter à ce sujet, et je Vous prie de vouloir bien agréer l’hommage du sentiment respectueux, avec lequel j’ai l’honneur d’être, Monsieur Votre très-humble et très-obeissant Serviteur

Pr: Pedersen

